838 So.2d 1205 (2003)
Toby E. COLE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-3582.
District Court of Appeal of Florida, Second District.
February 12, 2003.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Bartow, for Appellant.
Charlie Crist, Attorney General, Tallahassee, and Deborah F. Hogge, Assistant Attorney General, Tampa, for Appellee.
FULMER, Judge.
Toby Cole entered a plea of no contest to trafficking in amphetamine, possession of drug paraphernalia, and driving with a suspended license, reserving his right to appeal the denial of his motion to suppress evidence. We affirm the denial of the motion to suppress. See State v. Miller, 565 So.2d 886 (Fla. 2d DCA 1990) (upholding traffic stop based on driving at night with an inoperable tag light); § 316.221(2), Fla. Stat. (1999).
Cole also challenges the sentence imposed for trafficking in amphetamine. The State agrees that remand for resentencing is necessary because Cole was sentenced under the same statute found unconstitutional by this court in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002).
Accordingly, we affirm the convictions, reverse the sentence, and remand for resentencing in accordance with the valid laws in effect on the date of the offenses.
Reversed and remanded.
SILBERMAN and COVINGTON, JJ., Concur.